Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 1 of 20




                     Exhibit 1
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 2 of 20




                      SETTLEMENT AGREEMENT AND RELEASE

              Plaintiffs Omar Faruk, Matthew Gannon, Avery Lopez, MD Mannan, Basma

Attieh, Nazim Uddin, Luis Jimenez, Scott Guffey, Sterson Baptiste and Victor Latacela

(collectively referred to as “Plaintiffs”) and Defendants Hat Trick Pizza, Inc.; Cookston

Enterprises, Inc.; Mumbah Style Pizza, Inc.; Sestwon Pizza, LLC; 117 Mineola Ave., LLC;

1872A Bellmore Ave., LLC; 1017 Jericho Tpke, LLC; 3489 Riverhead Pizza, LLC; 3469 Mastic

Pizza, LLC; 3683 Washington Heights Pizza, LLC; 3456 Hamilton Heights Pizza, LLC; 3342

New Windsor Pizza, LLC; 3361 Monroe Pizza, LLC; 3352 Mount Kisco Pizza, LLC; 3441

Ossining Pizza, LLC; 3488 Cortlandt Manor Pizza, LLC; 3616 West Village Pizza, LLC; 3694

Lower East Side Pizza, LLC; 3551 Yonkers Pizza, LLC; RRACLCL, LLC; Bongo, LLC; 3603

Port Chester Pizza, LLC; 3684 West Side Pizza, LLC; 3354 Washington Heights Two Pizza,

LLC; Team Stamford, LLC; AAR, LLC; Lucky 13, Inc.; AC Pizza, Inc.; Bojwee, LLC; 1802

Barnum Avenue Pizza, LLC; 9535 Bridgeport Pizza, LLC; DDND, LLC; Rolling In The Dough,

LLC; and Robert Cookston (collectively referred to as “Cookston Defendants”) hereby agree

upon this Settlement Agreement and Release (“Agreement”) as a final settlement of all issues

involved herein as follows:

              WHEREAS, there are now two pending lawsuits alleging violations of the Fair

Labor Standards Act (“FLSA”) and the New York Labor Law (“NYLL”) on which a final

determination on the merits has not yet been made:

              Riad Kucher, Haroon Mojumder and Omar Faruk, on behalf of themselves and all

other similarly-situated employees v. Domino’s Pizza, Inc;, Domino’s Pizza, LLC; Domino’s

Pizza Franchising, LLC; Cookston Enterprises, Inc.; Mumbah Style Pizza, Inc.; Hat Trick Pizza,

Inc.; Sestwon Pizza, LLC; 117 Mineola Ave., LLC; 1872A Bellmore Ave., LLC; 1017 Jericho

Tpke, LLC; 3489 Riverhead Pizza, LLC; 3469 Mastic Pizza, LLC; 3683 Washington Heights
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 3 of 20




Pizza, LLC; 3456 Hamilton Heights Pizza, LLC; 3342 New Windsor Pizza, LLC; 3361 Monroe

Pizza, LLC; 3352 Mount Kisco Pizza, LLC; 3441 Ossining Pizza, LLC; 3488 Cortlandt Manor

Pizza, LLC; 3616 West Village Pizza, LLC; 3694 Lower East Side Pizza, LLC; 3551 Yonkers

Pizza, LLC; Team Stamford, LLC; Rolling In The Dough, LLC; AAR, LLC; Lucky 13, Inc.; AC

Pizza, Inc.; Doe Corporations 1-50, and Robert Cookston, in his individual and professional

capacities, pending before the United States District Court for the Southern District of New York

under case number 1:16-cv-02492-AJN-KNF (“The Kucher Action”), and

               Matthew Gannon, Avery Lopez, MD Mannan, Basma Attieh, Nazim Uddin, Luis

Jimenez, Scott Guffey, Sterson Baptiste and Victor Latacela v. Domino’s Pizza, Inc.; Domino’s

Pizza, LLC; Domino’s Pizza Franchising, LLC; Sestwon Pizza, LLC; 117 Mineola Ave., LLC;

3469 Mastic Pizza, LLC; 3441 Ossining Pizza, LLC; 3694 Lower East Side Pizza, LLC; 3551

Yonkers Pizza, LLC; Bongo, LLC; and Robert Cookston, in his individual and professional

capacities, pending before the United States District Court for the Southern District of New York

under case number 1:18-cv-00846 (“The Gannon Action”) (the Kucher Action and the Gannon

Action are collectively referred to as the “Actions”); and

               WHEREAS, an opt-in FLSA collective has been conditionally certified in the

Kucher Action and a list of individuals who have opted in1 are appended hereto as Exhibit A;

               WHEREAS, Plaintiffs Riad Kucher, Haroon Majumder and Amanul Islam Boby

have already accepted settlements and have released all wage and hour claims and potential

claims brought pursuant to FLSA, NYLL and/or New York Codes, Rules and Regulations

(“NYCRR”), and are no longer plaintiffs in the Kucher action;


1
  The Plaintiffs in the Kucher and Gannon actions and the opt-in plaintiffs in Kucher are
hereinafter collectively referred to as “Plaintiffs/Collective Members.” The Plaintiffs/Collective
Members and the Cookston Defendants are hereinafter collectively referred to as the “Parties.”


                                             2 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 4 of 20




               WHEREAS, Domino’s Pizza, Inc., Domino’s Pizza Franchising, LLC and

Domino’s Pizza, LLC were dismissed from the Actions following the Court’s decisions on their

motions for summary judgment and order of the Court dated October 1, 2018 (ECF No. 505);

               WHEREAS, there has been no motion to certify a Rule 23 class in the Kucher

Action; and

               WHEREAS, the Gannon Action was not brought as a class action; and

               WHEREAS, although the Cookston Defendants and all other Defendants

strongly deny all of Plaintiffs/Collective Members’ claims, charges and allegations in the

Actions, and although they strongly deny they have any liability for their treatment of

Plaintiffs/Collective Members, Plaintiffs/Collective Members and the Cookston Defendants

desire fully and finally to resolve, compromise and settle this dispute on an amicable basis and to

avoid the uncertainty, expense and burden of the litigation proceedings in court and any other

litigation in any administrative agency or in any court of law which has occurred or will occur

between or involving the Parties before they sign this Agreement.

               NOW, THEREFORE, in consideration of the mutual promises and covenants

contained herein, the Plaintiffs/Collective Members and the Cookston Defendants agree as

follows:

       1.      No Admission of Liability. The Parties hereto recognize and agree that the

Cookston Defendants on behalf of themselves and any Releasees (as defined below), as a part of

this Agreement between the Parties, do not admit any violation of law or any liability to the

Plaintiffs/Collective Members or to anyone else on any matter, including, but not limited to those

matters set forth in the Actions, or which could have been raised in such suits, including those

involving Plaintiffs/Collective Members’ employment relationship with the Cookston




                                             3 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 5 of 20




Defendants and/or the separation of such employment, retaliation for asserting rights under the

FLSA or NYLL, wages, overtime, tips, spread of hours, reimbursements, uniform allowances, or

compensation paid or owed to Plaintiffs/Collective Members and wage statements reflecting the

same.

        2.     Dismissal of the Actions. For and in consideration of the mutual promises

outlined in Paragraph 3 and elsewhere in this Agreement, Plaintiffs/Collective Members agree:

(1) to dismiss the Actions in their entirety with prejudice against all defendants, or cause to be

dismissed with prejudice against all defendants in the Actions without costs or fees to either

party; (2) not to re-file these causes of action or file any causes of action released pursuant to

Paragraph 4; and (3) to otherwise abide by the terms of this Agreement, including the Release.

        3.     Consideration. The Cookston Defendants agree to pay the combined total sum of

one million dollars and zero cents ($1,000,000.00) (“Settlement Payment”), as set forth and

allocated below, as well as other good and valuable consideration as described below.

               A. Settlement Fund.       The Cookston Defendants will fully fund an escrow

account established by the agreed upon settlement claims administrator, Arden Claims Services

(“Arden”) (“Settlement Fund”) by May 15, 2020.

               B. Payment. The full amount of the Settlement Payment (as indicated in

Paragraph 3) shall be paid as follows. Within thirty (30) days of the Settlement Fund being fully

funded or within 30 days of the Court’s approval of the Settlement Agreement, whichever is later

(provided that no appeals or notices of appeal have been filed), a settlement notice and settlement

checks will be sent to each Plaintiff/Collective Member. The settlement checks shall contain a

release of claims (described in Paragraph 4), which shall be operative upon each

Plaintiff’s/Collective Member’s endorsement and/or redemption of the check, provided that each




                                             4 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 6 of 20




Plaintiff/Collective Member provides their social security number to be used to identify them as

a current or former employee of the Defendants. Plaintiffs/Collective Members shall have

twelve (12) months to redeem their settlement checks. Additionally, within thirty (30) days of

the Settlement Fund being fully funded or within 30 days of the Court’s approval of the

Settlement Agreement, whichever is later (provided that no appeals or notices of appeal have

been filed), a check shall be distributed to Wigdor, LLP for its Court-approved fees and

expenses, and Arden shall be paid its settlement administration fees. The settlement checks will

be payable as follows:

                         i. Plaintiffs/Collective Members. Plaintiffs/Collective Members will all

receive a minimum guaranteed payment of two hundred fifty dollars ($250.00) (“Guaranteed

Payments”), provided that each Plaintiff/Collective Member provides their social security

number to be used to identify them as a current or former employee of the Defendants. In

addition, Plaintiffs/Collective Members will receive the total amount of the Settlement Fund

minus all Guaranteed Payments, Court-approved Enhancement Payments (defined below),

settlement administration fees, and Court-approved attorneys’ fees and costs as set forth below,

as well as any legally required deductions (“Net Settlement Fund”). Individual distribution of

the Remaining Settlement Fund to Plaintiffs/Collective Members will be determined using the

following formula:

                                (a) Each Plaintiff/Collective Member shall receive one (1) point for

each hour worked from April 4, 2010 to the latest date on which this Agreement is executed by

any of the plaintiff-side signatories to the Agreement (“the Relevant Time Period”).

                                (b) 5% of the Net Settlement Fund shall be allocated to

Plaintiffs/Collective Members who worked for Defendants between April 4, 2010 and December




                                               5 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 7 of 20




31, 2014, and shall be distributed on a pro rata basis based on the number of points accumulated

during the time period of April 4, 2010 through December 31, 2014.

                             (c) 40% of the Net Settlement Fund shall be allocated to

Plaintiffs/Collective Members who worked for Defendants between January 1, 2015 and the

latest date on which this Agreement is executed by any of the plaintiff-side signatories to the

Agreement, and shall be distributed on a pro rata basis based on the number of points

accumulated during the time period of January 1, 2015 through the latest date on which this

Agreement is executed by any of the plaintiff-side signatories to the Agreement.

                             (d) 40% of the Net Settlement Fund shall be allocated to all

Plaintiffs/Collective Members and shall be distributed on a pro rata basis based on the number of

points accumulated during the Relevant Time Period.

                             (e) 15% of the Net Settlement Fund shall be allocated to

Plaintiffs/Collective Members who worked for Defendants as Delivery Drivers and/or Delivery

personnel between April 4, 2010 and December 31, 2015, and shall be distributed on a pro rata

basis based on the number of points accumulated during the time period of April 4, 2010 and

December 31, 2015 in Delivery positions.

                      ii. 50% of these payments less any legally required deductions, will be

regarded as wages, and reported on an IRS Form W-2, and 50% shall be regarded as constituting

non-wage income, including payment of potential liquidated damages, penalties and interest,

reported on an IRS form 1099 for 2020.

                      iii. Enhancement Payments: The following Plaintiffs/Collective Members

will seek judicial approval for enhancement awards (“Enhancement Payments”) as follows:

Omar Faruk: up to $15,000; Basma Attieh: up to $7,500; Sakhayat Hossain: up to $5,000;




                                             6 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 8 of 20




Matthew Gannon, Avery Lopez, MD Mannan, Nazim Uddin, Luis Jimenez, Scott Guffey,

Sterson Baptiste and Victor Latacela: each up to $1,500. These payments will be reported on an

IRS Form 1099 for 2020. Any Enhancement Payments sought but not approved by the Court

shall become part of the Net Settlement Fund.

                       iv. Attorney’s Fees. A check will be made payable to Wigdor, LLP in the

amount that is approved by the Court representing Court-approved fees and costs. No check will

be distributed to Wigdor, LLP without an IRS Form W-9. This payment shall be reported on IRS

1099-MISC form for 2020 to Wigdor, LLP. Any attorneys’ fees or costs sought but not approved

by the Court shall become part of the Net Settlement Fund.

               C.      The Parties agree that the payments made pursuant to this Agreement are

in order to settle disputed claims. Moreover, notwithstanding the manner of apportionment, the

Cookston Defendants dispute that Plaintiffs/Collective Members are prevailing parties and assert

that Plaintiffs/Collective Members would not otherwise be entitled to the consideration paid

pursuant to this Agreement, except by virtue of this Agreement. In the event the Court does not

judicially approve this Agreement, this Agreement is void, no payments will be made pursuant to

this Agreement, the Cookston Defendants will be entitled to a return of all escrowed funds, and

the Parties agree to divide any settlement administration costs that have accrued, to the extent

there is any, evenly. In the event not all Plaintiffs/Collective Members who are signatories

execute this Agreement, this entire Agreement shall be null and void as to all Plaintiffs/Collective

Members, even those who have executed this Agreement.

               D.      The amounts paid pursuant to this paragraph include all monies due or

claimed to be due pursuant to any of the claims released under Paragraph 4.




                                              7 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 9 of 20




               E.        Any amounts from the Settlement Fund that are not redeemed by

Plaintiffs/Collective Members within the twelve (12) month period shall be redistributed pro rata

to the Plaintiffs/Collective Members who redeemed their checks, and each Plaintiff/Collective

Member shall have three months to redeem their check from the date the check is redistributed.

However, to the extent it is not administratively feasible (i.e., less than $20,000 in unredeemed

funds) to redistribute the remainder, it shall be donated to an agreed upon cy pres designee who

shall be City Harvest.

       4.      Releases.

               A.        In consideration of the promises, payments and actions of the Parties set

out in this Agreement and other good and valuable consideration, the receipt of which is hereby

acknowledged, the Plaintiffs/Collective Members promise not to sue (to the extent permitted by

law) and hereby waive, release, satisfy and discharge, on Plaintiffs/Collective Members’ own

behalf and on behalf of anyone who could claim by and through Plaintiffs/Collective Members

the following: the Cookston Defendants, as defined above, any of their insurers, predecessors,

successors in interest, assignees, parents, subsidiaries, divisions and affiliated or related

companies and entities, any entity owned, operated and/or managed, in whole or in part, by

Robert Cookston, and any of its/their past and/or present: shareholders, representatives

(including legal representatives), owners, attorneys, officers, directors, insurers, supervisors,

managers, employees, agents (hereafter collectively referred to as “Releasees”), in their

individual and official capacities, and their heirs, of and from any and all claims, damages, debts,

losses, demands, obligations, liabilities, fees (including attorney’s fees), costs, causes of action,

complaints, charges, grievances, complaints or suits arising out of or attributable to the Cookston

Defendants’ payment of wages or other compensation or fringe benefits to Plaintiffs/Collective




                                               8 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 10 of 20




Members, any and all claims for any wage and hour violations, and related retaliation for

protected activity concerning wages or hours, under federal, state, and/or local law, including but

not limited to, any and all claims for unpaid wages, unpaid overtime, unpaid reimbursement of

expenses, unpaid uniform allowances, unpaid minimum wage, retention of tips, spread of hours

pay, payment or reimbursement of tips and/or gratuities of any kind, any accrued but unused paid

time off of any kind, unpaid spread of hours pay, violation of laws pertaining to wage notices or

wage statements, or retention of wage records, or penalties for failure to provide any wage

notices pursuant to the FLSA, NYLL, Part 146 of Title 12 of the Official Compilation of Codes,

Rules and Regulations promulgated by the Commissioner of Labor pursuant to the Minimum

Wage Act (Article 19 of the New York State Labor Law), as amended, wage theft statutes, wage

statement laws, as well as any claims arising from any express, implied, oral or written contract

for wages or other compensation or fringe benefits, fraud, misrepresentation, and all claims for

wages, compensation, and any and all other legal or equitable claims relating to payment of

wages or other compensation or fringe benefits, whether under any applicable collective

bargaining agreement, in contract, express or implied, or in tort, including attorneys' fees,

incurred in these matters accruing through the latest date on which this Agreement is executed by

any of the plaintiff-side signatories to this Agreement. Without limiting the foregoing, this

Agreement and Release shall specifically apply to all claims due to anything arising out of or

attributable to Plaintiffs/Collective Members’ compensation, including, but not limited to, all

claims alleged in the Actions; unpaid overtime pay, unpaid minimum wage, unpaid

reimbursement of expenses, unpaid uniform allowances, spread of hours pay, retention of tips,

violation of laws pertaining to wage notices or wage statements or retention of wage related

records, and anything which happened before the undersigned Plaintiffs/Collective Members




                                             9 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 11 of 20




executed this Agreement, even those wage-related claims which are not known to them, during

their respective period of employment with any of the Cookston Defendants, including wage-

related claims against Domino’s Pizza, LLC, Domino’s Pizza Franchising, LLC and Domino’s

Pizza, Inc. regarding Plaintiffs/Collective Members’ employment with any of the Cookston

Defendants.

       B.     In consideration of the promises, payments and actions of the Parties set out in

this Agreement and other good and valuable consideration, the receipt of which is hereby

acknowledged, the Cookston Defendants promise not to sue (to the extent permitted by law) and

hereby waive, release, satisfy and discharge, on the Cookston Defendants’ own behalf and on

behalf of anyone who could claim by and through them, all claims known and unknown except

for those unknown that result from any fraud or criminal conduct by the Plaintiffs/Collective

Members.

       5.     Waiver of Right to Join A Class or Recovery By Third Parties or

Government Agencies. Plaintiffs/Collective Members hereby specifically acknowledge that

this Agreement, and the monies received by Plaintiffs/Collective Members and referenced

herein, are a fair and reasonable resolution of a bona fide dispute over FLSA and NYLL

provisions. Plaintiffs/Collective Members further agree not only to release the Releasees from

any and all claims as stated above in Paragraph 4 which they could make on their own behalf,

but also those which may be made by other persons or organizations on their behalf regarding

those claims released in Paragraph 4. Plaintiffs/Collective Members specifically waive any right

to become, and promise not to become, a member of any class in which a claim against the

Cookston Defendants or any of the Releasees defined herein is made involving any claim

released herein up to and including the latest date on which this Agreement is executed by any of




                                            10 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 12 of 20




the plaintiff-side signatories to the Agreement, except where such waiver is prohibited by law

(and not to the extent such class action includes claims that have not been released herein).

Plaintiffs/Collective Members agree to waive all rights to recovery for any damages awarded as a

result of any lawsuit or claim or complaint brought by any third party or governmental agency on

their behalf or on behalf of their assigns as to any claims released herein.

       6.      No Other Claims. Plaintiffs/Collective Members represent that they have no

other complaints or charges against the Cookston Defendants or those persons and/or entities

released currently pending before any local, state or federal court, tribunal or administrative

agency other than The Actions. Plaintiffs/Collective Members also represent that if any such

court, tribunal or agency assumes or has assumed jurisdiction over any such complaint or charge,

they shall, within ten days of execution of this Agreement or within ten days of being notified of

such pending claim in the event such notification occurs after ten days following execution of

this Agreement, request in writing that the court, tribunal or agency withdraw the matter with

prejudice and file any necessary stipulations and/or documents necessary in order to effectuate

such withdrawals with prejudice. In the event that Plaintiffs/Collective Members are subpoenaed

to testify, give evidence or otherwise participate or cooperate in any investigation or other

proceeding connected with or resulting from such complaints, lawsuits, claims, demands, appeals

or actions, they should immediately notify counsel for the Cookston Defendants of such

subpoena by first-class mail to Robin B. Kallor, Esq., Rose Kallor, LLP, 750 Main Street, Suite

1108-3, Hartford, Connecticut 06103. The Cookston Defendants reserve the right to move to

quash any such subpoena in a court of competent jurisdiction.




                                              11 of 19
         Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 13 of 20




         7.     Settlement Claims Administrator

                A.    The Parties have jointly selected Arden to serve as the Settlement Claims

Administrator (“SCA”) to mail the settlement notices (the “Notice,” a draft of which is attached

hereto as Exhibit B) and administer the payment terms of this Agreement. The Parties will have

equal access to the SCA throughout the settlement claims administration period. Counsel for the

Parties shall provide the SCA with all information that may assist the SCA in locating

Plaintiffs/Collective Members.

                B.    The Administrator shall be responsible for:

                      i.     preparing,   printing     and   disseminating   the   Notices    to

Plaintiffs/Collective Members;

                      ii.    copying counsel for the Parties on material email correspondence

and promptly notifying counsel for all Parties of any material requests or communications made

by any party;

                      iii.   mailing all required tax forms to Plaintiffs/Collective Members and

to Wigdor LLP as provided herein;

                      vi.    setting up the Settlement Fund used for the distribution of all

settlement checks to Plaintiffs/Collective Members and to the cy pres designee, Wigdor LLP, and

Arden;

                      v.     calculating the amount of each Plaintiffs’/Collective Member's

settlement award;

                      vi.    calculating, notifying counsel for the Cookston Defendants of, and

paying the required employer payroll taxes and employer contributions (after receiving said

amount(s) from the Cookston Defendants), including specifically paying all applicable payroll




                                            12 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 14 of 20




taxes, social security payments, Medicare contributions and other payments traditionally borne

by the employer due as a result of the financial terms of this Agreement;

                       vii.    calculating and paying each Plaintiff’s/Collective Member’s taxes,

deductions and withholdings, and preparing appropriate tax forms for Defendants and for each

Class Member;

                       viii.   preparing and mailing settlement checks to Plaintiffs/Collective

Members, checks for Court-approved attorneys’ fees and costs to Wigdor LLP, and, if applicable,

a check to the cy pres designee;

                       ix.     notifying counsel for the Parties about any Notices that are

returned as undeliverable, and if requested, ascertaining current address information and then re-

mailing such Notice and settlement checks;

                       x.      referring to Wigdor LLP all Plaintiffs/Collective Members’

inquiries regarding matters not within the SCA’s duties specified herein;

                       xi.     responding to inquiries from counsel for the Parties consistent with

the SCA’s duties as specified herein;

                       xii.    promptly apprising counsel for the Parties of the activities of the

SCA;

                       xiii.   maintaining adequate records of its activities, including the dates

that each Notice was mailed, that any returned mail was received, and that any other

communications and/or attempted communications with Plaintiff/Collective Members occurred;

                       xiv.    confirming in writing to counsel for the Parties its completion of

the administration of the settlement;




                                             13 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 15 of 20




                       xv.     timely responding to communications from the Parties or their

counsel;

                       xvi.    throughout the period of claims administration, providing reports

to the Parties regarding the status of the mailing of the Notices of Settlement, the distribution of

the Settlement Checks, or any other aspect of the claims administration process; and

                       xvii.   and any other tasks upon which the Parties mutually agree.

       8.      Responsibility for Taxes. Plaintiffs/Collective Members and their attorneys

assume full responsibility for their respective portion of the payment of any and all federal, state

and local taxes or contributions which may hereafter be imposed or required to be paid by

Plaintiffs/Collective Members under any federal or state laws of any kind, with respect to the

monies paid by the Cookston Defendants pursuant to this Settlement Agreement between the

Parties. The Cookston Defendants shall be responsible for any employer payroll and other taxes

traditionally borne by employers arising out of settlement payments that will be allocated on a

Form W2, which shall be paid by the Cookston Defendants separate and apart from the

Settlement Fund. Plaintiffs/Collective Members and their attorneys acknowledge and agree that

they shall indemnify and hold harmless the Cookston Defendants for any taxes, assessments,

penalties or interest payments (with the exception of those arising from the Employer’s portion

of social security or other taxes traditionally borne by employers) due at any time in connection

with or as a result of the taxability of their respective payments made by the Cookston

Defendants, provided that the Cookston Defendants have given reasonable notice to

Plaintiffs/Collective Members and/or their attorneys, at their last known addresses, of any

investigation or inquiry by any state or federal department, service or agency about the

settlement payment.




                                             14 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 16 of 20




       9.      Governing Law. This Agreement is to be construed and governed under the laws

of the State of New York, and shall bind the Parties and their respective heirs, estates, successors

and assigns.    The Parties agree that this Agreement constitutes the full and complete

understanding between them and may not be modified or amended, except in writing, signed by

all Parties. The Plaintiffs/Collective Members acknowledge that they have not relied on any

representation, promise or agreement of any kind made to them in connection with their decision

to sign and/or enter into this Agreement, except for those set forth in this Agreement. In the

event that any provision of this Agreement is held to be void or unenforceable by a court of

competent jurisdiction, the remaining provisions of this Agreement shall nevertheless be binding

upon the Parties with the same effect as though the void or unenforceable part had been deleted,

provided however, that if the consideration set out in Paragraph 3 is deemed invalid by a court of

competent jurisdiction, the entire Agreement shall become void. Each party agrees to execute

such amendments as may be necessary to accomplish the intent of this paragraph, which is to

maintain in force all terms of this Agreement to the full extent permitted by law.

       10.     Status of Settlement If Case Is Not Ultimately Dismissed. In the event the

Court fails to dismiss both of the Actions with prejudice as contemplated by this Agreement, this

Agreement shall be null and void ab initio. In such case, the Parties shall be returned to their

respective statuses as of the date immediately prior to the execution date of this Agreement, and

the parties shall proceed in all respects as if the Agreement had not been executed. The Effective

Date of this Agreement shall be the date after the parties receive notice that the Settlement has

been approved by the Court and that the Actions are dismissed.




                                             15 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 17 of 20




       11.     Attorneys’ Fees and Costs. It is further agreed that, except as provided herein,

each party shall bear their own costs and attorneys’ fees incurred in the pending action including

negotiating and preparing this Agreement.

       12.     Important Acknowledgments. It is further understood and agreed that the sum

of one million dollars ($1,000,000.00) and the other good and valuable consideration provided

for herein, are not a mere recital but are the consideration for this Agreement and all terms

herein, and the full and final release effected thereby. Plaintiffs/Collective Members hereby

represent and warrant that they have entered into this Agreement of their own free will and

accord, and in accordance with their own judgment, and after consultation with their attorneys,

David Gottlieb and Tanvir Rahman of Wigdor, LLP, Plaintiffs/Collective Members hereby state

that their counsel have made a full and independent investigation of all the facts and

representations relating to this Agreement and Release, and therefore state that they have not

been induced to enter into this Agreement by any statement, fact or representation of any kind or

character on the part of the Cookston Defendants, or on the part of the Cookston Defendants’

agents, attorneys, servants, employees or representatives other than those specifically set forth

herein. Plaintiffs/Collective Members specifically acknowledge that the Parties jointly prepared

this Agreement and that Plaintiffs/Collective Members are executing this Agreement knowingly

and voluntarily and that this Agreement and the provisions contained herein shall not be

construed or interpreted for or against any party to this Agreement because said party drafted or

caused the party's legal representatives to draft any of the provisions.

       13.     Settlement Approval Process.          The Parties agree to file a joint, unopposed

motion to the Court seeking approval of this Agreement. The Parties shall cooperate with each




                                              16 of 19
        Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 18 of 20




other and shall use their best efforts to obtain the Court’s approval of this Agreement and all of

its terms.

        14.     No Other Representations or Agreements. Each party acknowledges that,

except as expressly set forth herein, no representations of any kind or character have been made

by any other party or parties, agents, representatives, or attorneys, to induce the execution of this

Agreement.      This Agreement constitutes a single integrated contract expressing the entire

agreement of the Parties hereto. There is no other agreement or understanding, written or oral,

expressed or implied, among the parties hereto concerning the subject matter hereof, except the

agreements set forth in this Agreement. The recital clauses contained in this Agreement are

incorporated into this Agreement.

        15.     Successors and Assigns. The Parties agree that this Agreement shall inure to the

benefit of and be binding upon Plaintiffs/Collective Members, their heirs, administrators,

representatives, executors, attorneys, insurers, successors and/or assigns, and shall inure to the

benefit of and be binding upon the Cookston Defendants, their heirs, administrators,

representatives, executors, attorneys, insurers, successors, and/or assigns, officers, directors and

shareholders.

        16.     Signatures. This Agreement may be executed in counterparts that, together, shall

constitute one agreement. Electronic copies of this Agreement, including fax, photocopy and pdf

format of signatures to this Agreement shall be as valid and binding as original signatures.

        17.     The undersigned Plaintiffs/Collective Members understand, represent and agree

that they:

                A.     Have carefully read and fully understand all of the provisions of this

Agreement;




                                              17 of 19
       Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 19 of 20




               B.      Are, through this Agreement and/or the redemption of settlement checks,

releasing the Cookston Defendants and all Releasees from any and all wage-related claims that

Plaintiffs/Collective Members may have against them relating to Plaintiffs/Collective Members’

employment or separation of employment or alleged employment with the Cookston Defendants

as set forth above in Paragraph 4;

               C.      Knowingly and voluntarily agree to all of the terms set forth in this

Agreement;

               D.      Knowingly and voluntarily intend to be legally bound by this Agreement;

               E.      Were advised to consider the terms of this Agreement with counsel, and

have consulted with counsel, Wigdor, LLP, prior to executing this Agreement;

               F.      Are duly authorized and have full authority to execute this Agreement;

               G.      Before executing this Agreement, were allowed at least twenty-one (21)

calendar days to consider their rights and obligations under this Agreement and this period of

time was reasonable. The undersigned Plaintiffs/Collective Members understand that any

modifications, material or otherwise, made to this Agreement do not restart or affect in any

manner the original twenty-one day period; and

               H.      Acknowledge and agree that the undersigned Plaintiffs/Collective

Members elected to enter into this Agreement and release the Cookston Defendants from any and

all claims they may have in exchange for consideration which is in addition to anything of value

to which they are already entitled.

                                                    On behalf of himself and all Collective
                                                    Members in Kucher

                                                    By:     __________________________
                                                            Omar Faruk




                                            18 of 19
Case 1:18-cv-00846-AJN Document 82-1 Filed 06/12/19 Page 20 of 20




                                    By:    __________________________
                                           Matthew Gannon

                                    By:    __________________________
                                           Avery Lopez

                                    By:    __________________________
                                           MD Mannan

                                    By:    __________________________
                                           Basma Attieh

                                    By:    __________________________
                                           Nazim Uddin

                                    By:    __________________________
                                           Luiz Jimenez

                                    By:    __________________________
                                           Scott Guffey

                                    By:    __________________________
                                           Sterson Baptiste

                                    By:    __________________________
                                           Victor Latacela

                                    For all Cookston Defendants

                                    By:    __________________________
                                           Robert Cookston




                             19 of 19
